In a proceeding to probate a will, the petitioner appeals from so much of an order of the Surrogate’s Court, Kings County, dated May 3,1962, as denied its motion for summary judgment striking out the answers, verified objections and jury demand of the contestant Augusta R. Rainey, or, in the alternative, for summary judgment striking out said contestant’s objections numbered 4 and 5. Order, insofar as appealed from, affirmed, with $10 costs and disbursements to contestant payable out of the estate. Ho opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.